Exhibit 10.1

 

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made and entered into as of the
13th day of January 2020 (the “Effective Date”), between iCAD, Inc., a
corporation with a principal place of business at 98 Split Brook Road- Suite
100, Nashua, NH. 03062 (which hereinafter includes any parent, subsidiary and
affiliate, and is collectively referred to as the “Company”), and Michael Klein
(hereinafter referred to as “Executive” or “you”). In consideration of the
promises and the mutual covenants herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto mutually agree as follows:

1. Eligibility For Employment. The Immigration Reform and Control Act requires
all employees of U.S. companies to have evidence of identity and authorization
to work in the U.S. Executive represents and warrants that Executive has such
authorization and will provide the Company with evidence thereof on or before
the Effective Date of this Agreement. Executive further acknowledges that the
Company may perform a background check on Executive, and Executive agrees that
if the results of said background check are unsatisfactory to the Company, the
Company may terminate this Agreement immediately upon written notice, and
Executive shall have no further rights or obligations hereunder.

2. Employment Period. Executive’s employment hereunder shall be effective on the
Effective Date and shall continue until terminated by either party in accordance
with Section 7. The period during which Executive is employed under this
Agreement shall be referred to herein as the “Employment Period.” The date on
which this Agreement terminates pursuant to Section 7 shall be referred to
herein as the “Termination Date.”

3. Employment Period Duties. During the Employment Period, the Executive shall
be employed by and serve as Executive Chairman and Chief Executive Officer of
the Company on a full-time basis reporting directly to iCAD’s Board of Directors
or any other individual designated by iCAD’s Board of Directors to supervise
Executive. The Executive shall perform such duties as are normally associated
with the position and such duties as are assigned to Executive from time to
time. The Company reserves the right from time to time to change the nature and
scope of Executive’s duties. Executive hereby agrees and understands that the
primary place of work is the Company office in San Jose, CA, and that Executive
may also be required to travel, including travel overseas, in furtherance of the
duties of the position.

4. Exclusive Service. Executive hereby agrees to devote all of his reasonable
efforts and business time, attention, and energies to the performance of his
duties under this Agreement and to the Company; provided that Executive may
serve on the board of directors of purely philanthropic or civic organizations
or on the board of directors of one other company that is not competitive with
the business of the Company (“Corporate Boards”), in each case only to the
extent that such service or participation does not interfere with Executive’s
employment with the Company or duties under this Agreement. Executive may serve
on the board of directors of additional companies that are not competitive with
the business of the Company to the extent that such service or participation
does not interfere with Executive’s employment with the Company or duties under
this Agreement and Executive has advised the Company prior to commencing, and
the Company has consented (which consent shall not be unreasonably withheld) to,
such additional Corporate Board service.

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

5. Restrictive Covenants. Executive understands and acknowledges that Executive
will have direct and indirect responsibility for managing and overseeing
analysis throughout the Company, working directly with the executive team, and
overseeing special projects. Executive understands and agrees that his duties
extend to all geographic regions in which the Company operates and all other
jurisdictions where the Company conducts business during the Employment Period
in furtherance of the Company’s business and relationships. Executive further
understands and agrees that Executive will have and be given access to, solely
for the purpose of furthering the Company’s business, all of the Company’s trade
secrets, and proprietary and confidential information, Executive will become
familiar with such trade secrets and information, and Executive’s services will
be special, unique and extraordinary to the Company in this regard.
Consequently, the Executive agrees as follows:

5.1 During the Employment Period and during the one (1) year period following
the Termination Date (the “Covenant Period”), Executive will not, directly or
indirectly, individually or jointly, own any interest in, operate, join,
control, promote, participate, engage or have any other interest (whether
Executive is acting as owner, partner, stockholder, employee, broker, agent,
principal, trustee, board member, corporate officer, director, advisor,
consultant or in any other capacity), or enters into the employment of or
perform any other services for any person or entity (other than the Company)
that engages in any business activities that are competitive with the business
in which the Company is engaged, either currently or during the Employment
Period, anywhere in the United States (the “Covenant Area”). Executive agrees
and understands that the provisions described in this Section 5.1 are necessary
to protect the good will and the confidential, proprietary and trade secret
information belonging to the Company. Notwithstanding anything herein to the
contrary, this Agreement will not prevent Executive from holding for investment
up to 5%, or any amount provided by law, whichever is greater, of any class of
stock or other securities of a publicly held company, if such stock is publicly
traded and listed on any national or regional stock exchange.

5.2 Executive understands that the Company has spent considerable time, effort
and expense developing proprietary information and has taken reasonable measures
to protect its secrecy. Therefore, as a condition of employment with the
Company, Executive shall execute the Non-Solicitation, Non-Disclosure and
Inventions Assignment Agreement (the “NDA”), which is attached hereto as Exhibit
A and incorporated by reference herein. The NDA is intended to survive and does
survive the termination or expiration of this Agreement. The obligations, duties
and liabilities of the Executive pursuant to this Section 5 and Exhibit A of
this Agreement are continuing, absolute and unconditional, and shall remain in
full force and effect, despite any termination of this Agreement for any reason
whatsoever, with or without Cause.

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

6. Compensation and Benefits. As compensation for the services to be performed
by the Executive under this Agreement, the Company agrees to pay the Executive,
and the Executive agrees to accept the following:

6.1 Salary. The Company shall pay to the Executive an annual base salary of Four
Hundred Thousand US Dollars ($400,000) (the “Base Salary”), effective as of
November 19, 2019 (the one year anniversary of the Executive’s initial date of
employment with the Company), which shall be payable in equal installments, not
less frequently than bi-weekly, in accordance with the Company’s payroll
practices (provided that retroactive amounts shall be payable in a lump sum
following the Effective Date); shall be subject to customary and required
deductions and withholdings; and shall be reviewed by the Company in its sole
discretion based upon the Executive’s and the Company’s performance and may be
increased.

6.2 Discretionary Bonus. Executive will be eligible to participate in Company’s
annual bonus plan, subject to its terms and conditions, with the potential to
earn a short-term cash and/or equity-based bonus under the Company’s annual
management incentive plan or other similar bonus plan, equivalent to a target
percentage of up to 65 percent of Executive’s Base Salary (“Bonus”), based upon
achievement of corporate and individual goals. The Company shall pay the Bonus
for a calendar year, if at all, on or after January 1st, but by no later than
March 15th, of the following calendar year, and Executive must be employed by
the Company on the payment date, and in good standing, in order to have earned
the Bonus. No annual Bonus is guaranteed, and its payment rests in the sole
discretion of the Company. During Executive’s first year of employment,
Executive will be eligible for a prorated Bonus based on the number of days
Executive was actually employed by the Company during the calendar year.

6.3 Benefits. The Executive shall be entitled to participate in the Company’s
benefit plans, including but not limited to, medical, dental, vision, life and
disability insurance plans, and 401k plan for its employees, subject to the
eligibility and contribution requirements, enrollment criteria and the other
terms and conditions of such plans. The Company reserves the right to modify,
amend and eliminate any such plans, in its sole and absolute discretion.

6.4 Paid Time Off. Executive shall be entitled to paid time off and holidays
pursuant to the terms of the Company’s paid time off policy as may exist and be
amended from time to time.

6.5 Expense Reimbursement. The Company shall reimburse the Executive for any
reasonable out-of-pocket business expenses, including for travel, marketing,
entertaining or other similar business expenses, incurred by the Executive
during the Employment Period in the discharge of the position duties under this
Agreement (“Expense”); provided that for each Expense, such Expense was incurred
and the related reimbursement request was made, in compliance with the Company’s
expense reimbursement policy in effect and supported by relevant documentation.
The Company shall also pay to the Executive an automobile expense allowance in
the amount of $650.00 per month accruing from day to day. The Executive shall
pay all the expenses of maintaining, insuring and operating such automobile. To
the extent any reimbursements referenced in Section 6.5 (and any other
reimbursements of costs and expenses provided for herein) are includable in the
Executive’s gross income for Federal income tax purposes, all such
reimbursements and the automobile expense allowance shall be made no later than
March 15 of the calendar year next following the calendar year in which the
expenses to be reimbursed are incurred or the automobile expense allowance
accrued.

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

6.6 Stock Options. Subject to the approval of the Company’s Board of Directors,
you will be granted 110,000 iCAD incentive stock options, subject to a 3-year
vesting schedule and a 10-year expiration period. The exercise price is
determined by the fair market value of the Company’s stock on the grant date.

7. Termination. Notwithstanding any other provision of this Agreement, the
employment relationship between the Company and Executive shall be an at-will
employment relationship. Either party may terminate Executive’s employment under
this Agreement at any time for any reason. For purposes of this Agreement, the
“Termination Date” shall mean (a) if Executive’s employment is terminated by
death, the date of death; (b) if Executive’s employment is terminated by
Disability, or without Cause, the fifteenth (15th) day after Notice is given;
and (c) If Executive’s employment is terminated with Cause or for Good Reason
(as defined below), the date specified in the Notice or after expiration of any
applicable cure periods, if any. No matter the reason for termination, Executive
shall, on or prior to the Termination Date, Executive shall return to the
Company any and all Proprietary Information (as defined Exhibit A) in the
Executive’s possession, together with any and all other property of the Company.

7.1 Notice of Termination. In the event this Agreement is terminated by
Executive for any reason other than for Good Reason (as defined below),
Executive shall provide the Company with a written notice (“Notice”) of
Executive’s intent to terminate this Agreement at least four weeks prior to the
Termination Date. In the event that the Agreement is terminated by the Executive
for Good Reason, Executive must satisfy the Good Reason Process and Good Reason
Cure Period as defined below. In the event that this Agreement is terminated by
the Company without Cause, as defined in Section 7.2 below, the Company shall
provide the Executive with Notice of its intent to terminate this Agreement at
least two weeks prior to the Termination Date. For purposes of this Agreement,
Notice shall mean a notice which shall indicate he specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination under the
provision so indicated. For the purpose of this Section 7, “Cause” shall mean
Executive: (i) fails or refuses to substantially perform Executive’s obligations
under this Agreement or to the Company (other than such failure directly
resulting from a legally-protected illness, condition or disability); provided,
however, that the Company shall have provided Executive with written notice that
such actions are occurring and the Executive has been afforded at least ten
(10) days to cure same; (ii) engaging in illegal conduct, gross negligence or
willful misconduct (including but not limited to, theft, fraud, embezzlement and
securities law violations) that may be injurious to the Company or its
affiliates; (iii) violating a federal or state law or regulation applicable to
the Company’s business which violation may be injurious to the Company;
(iv) breaching the terms of any restrictive covenant agreement, confidentiality
agreement or invention assignment agreement between Executive and the

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

Company; (v) being convicted of, or entering a plea of nolo contendere, to a
felony or committing any act of moral turpitude, dishonesty or fraud, or the
misappropriation of property belonging to the Company or its affiliates;
(vi) engaging in any act that constitutes misconduct, theft, fraud,
misrepresentation, conflict of interest, or breach of fiduciary obligations or
duty of loyalty to the Company; (vii) possessing or use of illegal drugs, a
prohibited substance and/or alcohol, to such extent that it impairs Executive’s
ability to perform the duties or responsibilities or compromises the safety of
Executive or others, subject to applicable law; or (viii) violates or fails to
comply with any securities law, rule or regulation, or stock exchange regulation
or rule relating to or affecting the Company, including, but not limited to,
Executive’s failure or refusal to honestly provide a certificate in support of
the Company or officer or employee of the Company as required under the
Sarbanes-Oxley Act of 2002. In the event that Executive terminates this
Agreement, or the Company terminates this Agreement for Cause (as defined
herein), the Agreement shall automatically terminate and Executive shall only
receive payment of any accrued but unpaid Base Salary through the Termination
Date, the pro rata share of any earned Bonus through the Termination Date,
reimbursement for any unpaid and approved expenses incurred through the
Termination Date, and any accrued but unpaid vacation. “Good Reason” means that
Executive has complied with the “Good Reason Process” (as defined below)
following the occurrence of any of the following events: (a) the Company
changing the Executive’s position such that s/he is no longer the Chief
Executive Officer of the Company, or materially diminishing the Executive’s
authority, duties and/or responsibilities such that his authority, duties and/or
responsibilities are no longer commensurate with those customarily associated
with the title of Chief Executive Officer; (b) the Company reducing the
Executive’s compensation below the Base Salary; and (c) the Company requiring
the Executive, without his consent, to relocate more than fifty (50) miles from
the Company’s current principal office to which s/he reports being 101 Nicholson
Lane, San Jose, CA 95134; or (d) the Company’s board electing a person other
than the Executive to the position of Chairman, if the Executive is able to
serve in such role, without the affirmative vote of the Executive; (e) any
material breach by the Company of any of its obligations under this Agreement.
“Good Reason Process” means that (a) the Executive reasonably determines in good
faith that a Good Reason condition has occurred; (b) the Executive notifies the
Company in writing of the occurrence of the Good Reason condition within thirty
(30) days of the occurrence of such condition; (c) the Executive cooperates in
good faith with the Company’s efforts, for a period not less than thirty
(30) days following such notice (the “Good Reason Cure Period”), to remedy the
condition; (d) notwithstanding such efforts, the Good Reason condition continues
to exist; and (e) the Executive terminates his employment within thirty
(30) days after the end of the Good Reason Cure Period.

7.2 Termination Upon Death or Disability. In the event of Executive’s death or
the Executive’s incapacity due to Disability during the Employment Period (as
defined herein), the Agreement shall automatically terminate and Executive shall
only receive payment of any accrued but unpaid Base Salary through the
Termination Date, the pro rata share of any earned Bonus through the Termination
Date, reimbursement for any unpaid and approved expenses incurred through the
Termination Date, and any accrued but unpaid vacation. In the event of
Executive’s

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

death, those payments will be made to the estate, legal representative or
beneficiary, as applicable, of Executive and any death benefits payable and due
to the death of Executive under Company benefit plans or programs will also be
paid. Additionally, notwithstanding the vesting and exercisability schedule in
any stock option or other equity award agreement previously entered into between
the Company and the Executive, all unvested stock options and other equity
awards granted by the Company to the Executive pursuant to such stock option or
equity award agreement shall vest as of the Termination Date, and shall remain
exercisable for twelve (12) months thereafter.

For the purpose of this Section 7.2, Disability shall be defined as the
Executive being absent and unable to perform her duties under this Agreement for
either ninety (90) consecutive days or a total of 90 consecutive days out of any
period of one hundred and eighty consecutive days, all as determined in good
faith by the Company.

7.3 Severance Upon Termination Of Employment Without Cause. In the event that
the Company terminates this Agreement or Executive’s employment without Cause
(as defined in Section 7.1), or Executive terminates this Agreement for Good
Reason (as defined in Section 7.1 and subject to the satisfaction of the Good
Reason Process and Good Reason Cure Period), then subject to the conditions set
forth in this Section 7.3, the Executive shall receive payment of any accrued
but unpaid Base Salary through the Termination Date, reimbursement for any
unpaid and approved expenses incurred through the Termination Date, the pro rata
share of any earned Bonus through the Termination Date, and any accrued but
unused vacation. Executive shall also receive an amount equal to fifteen
(15) months of Executive’s then current Base Salary, less all applicable
withholdings and deductions, paid over such 15-month period in installments on
the Company’s regular payroll schedule following the Termination Date; and the
Company shall pay its share of the COBRA premiums necessary to continue
Executive’s health insurance coverage in effect for Executive and Executive’s
eligible dependents (as of the Termination Date) for fifteen (15) months beyond
the Termination Date, provided that Executive timely elects continued coverage
under COBRA following the Termination Date. Additionally, and subject to the
conditions set forth in this Section 7.3, notwithstanding the vesting and
exercisability schedule in any stock option or other equity award agreement
previously entered into between the Company and the Executive, all unvested
stock options and other equity awards granted by the Company to the Executive
pursuant to such stock option or equity award agreement shall continue to vest
provided that the Executive remains a member of the Company’s Board of
Directors; provided, however that such vesting shall cease upon the date the
Executive is no longer a member of the Company’s Board of Directors, and such
options and awards shall remain exercisable for ninety (90) days thereafter.

Notwithstanding the Company terminating this Agreement or Executive’s employment
without Cause or Executive terminating this Agreement for Good Reason at any
time during 2020, the Company’s Board of Directors shall be obligated until
December 31, 2020 to nominate the Executive for election to the Board of
Directors at any meeting of stockholders at which members of the Board of
Directors are elected.

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

Executive’s receipt of payments and benefits in this Section 7.3 is conditioned
on and subject to (i) Executive signing and not rescinding this Agreement and
the NDA attached hereto as Exhibit A (and incorporated herein), and
(ii) Executive signing and not rescinding an effective, general release of all
claims in favor of the Company and in a form acceptable to the Company within no
greater than 60 days following Executive’s termination date.

7.4 Termination Following Change in Control. Anything contained herein to the
contrary notwithstanding, in the event the Executive’s employment hereunder is
terminated within six (6) months following a Change in Control (as defined
below) by the Company without Cause, then the Company shall pay to the Executive
in complete satisfaction of its obligations under this Agreement, as severance
pay and as liquidated damages (because actual damages are difficult to
ascertain), an amount equal to (i) (a) his Base Salary as then in effect for a
period of twenty-four months (24) months from the Date of Termination, in equal
installments on the Company’s normal payroll dates for the twenty-four months
(24) month period following the Date of Termination, and continuing on the same
day of each succeeding month thereafter for such twenty four month period, plus
(b) an amount equal to the Bonus which would otherwise been payable in
accordance with Section 6.2 hereof for the employment year in which the Date of
Termination occurs at such time the Bonus, if any, would otherwise have been
payable in accordance with Section 6.2 hereof; and (ii) except with regard to
the payment of an amount that is a Section 409A Amount, the Company, in its sole
discretion, may elect to make a lump sum cash payment equal to the present value
of the payments otherwise due under clause (i) (a); provided that if any
severance payment payable after a “Change in Control” as defined in Section 280G
of the Internal Revenue Code of 1986 (the “Code”), either alone or together with
other payments or benefits, either cash or non-cash, that the Executive has the
right to receive from the Company, including, but not limited to, accelerated
vesting or payment of any deferred compensation, options, stock appreciation
rights or any benefits payable to the Executive under any plan for the benefit
of employees, which would constitute an “excess parachute payment” (as defined
in Code Section 280G), then such severance payment or other benefit shall be
reduced to the largest amount that will not result in receipt by the Executive
of a parachute payment. The determination of the amount of the payment described
in this subsection shall be made by the Company’s independent auditors at the
sole expense of the Company. For purposes of clarification the value of any
options described above will be determined by the Company’s independent auditors
using a Black-Scholes valuation methodology.

For purposes of this Agreement, a “Change in Control” shall be deemed to occur
(i) when any “person” as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) of the Exchange
Act, but excluding the Executive, the Company or any subsidiary or any affiliate
of the Company or any employee benefit plan sponsored or maintained by the

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

Company or any subsidiary of the Company (including any trustee of such plan
acting as trustee), becomes the “beneficial owner” (as defined in Rule 13(d)(3)
under the Exchange Act) of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities; or
(ii) the occurrence of a transaction requiring stockholder approval for the
acquisition of the Company by an entity other than the Company or a subsidiary
or an affiliated company of the Company through purchase of assets, or by
merger, or otherwise.

If within six (6) months after the occurrence of a Change in Control, the
Company shall terminate the Executive’s employment without Cause, then
notwithstanding the vesting and exercisability schedule in any stock option or
other equity award agreement between the Company and the Executive, all unvested
stock options and other equity awards granted by the Company to the Executive
pursuant to such agreement shall immediately vest and become exercisable and
shall remain exercisable for not less than 180 days thereafter.

8. Injunctive Relief. Executive and the Company: (i) intend that the provisions
of Section 5 and Exhibit A be and become valid and enforceable; (ii) acknowledge
and agree that the provisions of Section 5 and Exhibit A are reasonably
necessary to protect the legitimate interests of the Company; and (iii) that any
violation of Section 5 or Exhibit A will result in immediate and irreparable
injury to the business and good will of the Company for which there exists no
adequate remedy at law. Accordingly, Executive agrees that if she violates any
of the provisions of Section 5 or Exhibit A then, in addition to any other
remedy available at law or in equity, the Company shall be entitled to specific
performance or injunctive relief without posting a bond, or other security, and
without notice to Executive or the necessity of proving actual damages.

9. Warranties and Covenants. As an inducement to the Company to enter into this
Agreement, Executive represents and warrants as follows: (i) there exist no
impediments or restraints, contractual or otherwise on Executive’s power, right
or ability to enter into this Agreement and to perform his duties and
obligations hereunder; and (ii) the performance of her obligations under this
Agreement do not and will not violate or conflict with any agreement relating to
confidentiality, non-competition or exclusive employment to which Executive is
or was subject. Executive further warrants that Executive shall, at all times,
cooperate with the Company in any internal investigation or administrative,
regulatory, judicial and/or any other suit, action or proceeding as reasonably
requested by the Company. In the event the Company requires Executive’s
cooperation after the Termination Date, the Company shall reimburse the
Executive for all reasonable costs and expenses incurred in connection with such
cooperation, plus pay Executive a reasonable amount per day for Executive’s time
spent, in the sole and absolute discretion of the Company.

10. Indemnification. In the event that Executive is made a party or threatened
to be made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative, (collectively, a “Proceeding”) by reason of the
fact that Executive is or was an employee, officer or director of the Company,
or is or was serving at the request of the Company as a director, officer,
member, employee or

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

agent of another corporation or a partnership, joint venture, trust or other
enterprise, Executive shall be indemnified and held harmless by the Company to
the fullest extent permitted by, and except as prohibited under, applicable law
from and against any liabilities, costs, claims and expenses, including all
costs and expenses incurred in defense of any Proceeding (including attorneys’
fees). Costs and expenses incurred by Executive in defense of such Proceeding
(including attorneys’ fees) shall be paid by the Company in advance of the final
disposition of such litigation upon receipt by the Company of: (i) a written
request for payment; (ii) appropriate documentation evidencing the incurrence,
amount and nature of the costs and expenses for which payment is being sought;
and (iii) an undertaking adequate under applicable law made by or on Executive’s
behalf to repay the amounts so paid if it shall ultimately be determined that
Executive is not entitled to be indemnified by the Company under this Agreement.
This indemnification provision shall not apply to any Proceeding initiated by
Executive or the Company relating to a dispute between Executive and the Company
with respect to this Agreement or Executive’s employment under this Agreement.

11. Directors’ and Officers’ Insurance. The Company represents that it will use
best efforts to maintain directors’ and officers’ liability insurance during the
term of Executive’s employment providing coverage to Executive on terms that are
no less favorable than the coverage provided to the directors and senior most
executives of the Company, subject to the terms and exclusions of the applicable
policy.

12. Withholding. All sums payable to Executive shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law.

13. Code Section 409A; Six Month Holdback. It is intended that all of the
payments and benefits payable under this Agreement satisfy, to the greatest
extent possible, the exemptions from 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A of the Code. To the extent (i) any
payments to which Executive becomes entitled under this agreement, or any
agreement or plan referenced herein, in connection with Executive’s separation
of service from the Company constitute deferred compensation subject to
Section 409A of the Code and (ii) Executive is deemed by the Company at the time
of such separation of service to be a “specified” Executive under Section 409A
of the Code, as determined by Company, by which determination Executive agrees
to be bound, then such payment shall not be made or commence until the earliest
of (i) the expiration of the six (6)-month period measured from the date of
Executive’s “separation from service” (as such term is defined below); (ii) the
date Executive becomes “disabled” (as defined in Section 409A of the Code); or
(iii) the date of Executive’s death following such separation from service;
provided, however, that such deferral shall only be effected to the extent
required to avoid adverse tax treatment to Executive, including (without
limitation) the additional twenty percent (20%) tax for which Executive would
otherwise be liable under Section 409A(a)( 1 )(B) of the Code in the absence of
such deferral. Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Executive in one lump sum. With respect to any determination that the payments
or benefits provided for in this Agreement are subject to Section 409A, then
each payment or installment is a separate and distinct payment and, to the
extent any payment under this Agreement may be classified

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

as a “short-term deferral” within the meaning of Section 409A, such payment
shall be deemed a short-term deferral, even if it may also qualify for an
exemption from Section 409A under another provision of Section 409A. Each other
payment that is not a “short-term deferral” is intended to be a payment upon an
involuntary termination from service and payable pursuant to Treasury Regulation
Section 1.409A-1(b)(9)(iii), et. seq., to the maximum extent permitted by that
regulation. With regard to any provision herein that provides for reimbursement
of costs and expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred. For
purposes of this Agreement, separation or termination of Executive’s employment
with the Company shall mean “separation from service” within the meaning of
Section 409A of the Code and Section 1.409A-l(h) of the regulations promulgated
under the Code or any successor regulations. In any event, Company makes no
representations or warranty and shall have no liability to Executive or any
other person if any benefits or payments under this Agreement are determined to
be deferred compensation subject to Code Section 409A and/or to not to satisfy
the conditions of that section. No interest shall be due on amounts deferred.

14. Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed to have been given: (i) when
hand-delivered if delivered by personal delivery or by Federal Express or
similar courier service; (ii) on the date of receipt, refusal or non-delivery
indicated on the return receipt if deposited in the United States mail,
registered or certified, return receipt requested and with proper postage
prepaid; or (iii) when received, if sent by facsimile with a copy sent via
regular U.S. mail. All notices shall be addressed to the Company or Executive at
their respective addresses set forth below, or to such other address as either
party may designate for itself or himself/herself by written notice to the other
given from time to time in accordance with the provisions of this Agreement:

 

To Executive:

  [        ]    

To Company: iCAD, Inc.

        98 Split Brook Road- Suite 100       Nashua, NH 03062       Attn:
Chairman of the Board        With a copy to:       Gina D. Wodarski, Esq.      
Member of the Firm       Outside GC, LLC       176 Federal Street       Boston,
MA 02110    

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

15. Executive’s Cooperation. During the term of this Agreement and thereafter,
the Executive shall cooperate with the Company in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, the Executive being available to the
Company upon reasonable notice for interviews and factual investigations,
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Executive’s possession, all at times and on schedules that are
reasonably consistent with the Executive’s other permitted activities and
commitments). In the event the Company requires the Executive’s cooperation in
accordance with this section after the termination of the term of this
Agreement, the Company shall reimburse the Executive for all of his reasonable
costs and expenses incurred, in connection therewith, plus pay the Executive a
reasonable amount per day for his time spent.

16. General Provisions.

16.1. Amendment. The provisions of this Agreement may be amended, modified,
supplemented, or otherwise altered only if the Company’s Chairman of the Council
(or Compensation Committee Chairman) and the Executive have each duly executed
and delivered to the other party a written instrument which states that it
constitutes an amendment or modification (as applicable) to this Agreement and
specifies the provision(s) that are being modified or amended (as applicable).

16.2 Representation by Counsel and Mutual Negotiation. Each party has had the
opportunity to be represented by counsel of her or its choice in negotiating
this Agreement. This Agreement shall therefore be deemed to have been
negotiated, drafted and prepared at the joint request and direction of the
parties, at arm’s length, with the advice and participation of counsel, and
shall be interpreted in accordance with its terms and without favor to any
party.

16.3. Binding Effect and Assignment. The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the Executive, his heirs,
executors, and administrators, and the Company, its successors and assigns,
except that the Executive may not assign any of his rights or duties hereunder
without the prior written consent of the Company, which consent may be withheld
by the Company in its sole discretion. Company may assign its rights, together
with its obligations hereunder, to any parent, subsidiary or successor, or in
connection with any sale, transfer or other disposition of all or substantially
all of its business and assets; provided, however, that any such assignee
assumes Company’s obligations hereunder.

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

16.4. Waivers. The failure by either party at any time to require performance or
compliance by the other of any of its obligations or agreements shall in no way
affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.

16.5. Entire Agreement. This Agreement and its Exhibit sets forth the entire
Agreement between the Company and the Executive relating to its subject matter
and supersedes all such prior agreements and understandings, both written and
oral, between the parties with respect to the subject matter of this Agreement.

16.6. Headings and Interchangeability. The headings of sections and subsections
in this Agreement are merely for convenience of reference and shall not affect
the interpretation of any of the provisions of this Agreement. Whenever
appropriate, the singular form of a word shall be interpreted in the plural and
vice versa. All words and phrases shall be construed as masculine, feminine or
neuter gender, according to the context.

16.7. Further Assurances. Each party agrees to cooperate with the other, and to
execute and deliver, or cause to be executed and delivered, all such other
instruments and documents, and to take all such other actions as may be
reasonably requested of him or it from time to time, in order to effectuate the
provisions and purposes of this Agreement.

16.8. Severability. Whenever possible, each provision of this Agreement shall be
construed and interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement or the application
thereof to any party or circumstance shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition without invalidating the remainder of such provision or any other
provision of this Agreement or the application of such provision to other
parties or circumstances. Without limitation of the foregoing, the parties agree
and acknowledge that the duration, scope and geographic area of the covenants
described in Sections 5 and Exhibit A hereof are fair, reasonable and necessary
in order to protect the goodwill and other legitimate interests of the Company,
that adequate consideration has been received by the Executive for such
obligations, and these obligations do not and will not prevent the Executive
from earning a livelihood. If, however, for any reason any court of competent
jurisdiction determines that such restrictions are not reasonable, that
consideration is inadequate or that the Executive has been prevented unlawfully
from earning a livelihood, such restrictions shall be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in such provisions as will render such restrictions valid and
enforceable.

16.9. Governing Law. This Agreement, the performance of the parties hereunder
and any dispute arising out of or in connection with this Agreement shall be
governed by the internal laws (and not the law of conflicts) of the State of
Delaware. Any claim or controversy arising out of or in

 

LOGO [g870288g77g26.gif]



--------------------------------------------------------------------------------

LOGO [g870288g93b97.gif]     LOGO [g870288g84e56.gif]

 

connection with this Agreement, or the breach thereof, shall be adjudicated
exclusively by the state courts for the State of New Hampshire, or by a federal
court sitting in New Hampshire. The parties hereto agree to the personal
jurisdiction of such courts and agree to accept process by regular mail in
connection with any such dispute.

17. Enforcement. In the event that any proceedings are brought to enforce this
Agreement or remedy any breach hereof, then in addition to any and all damages
resulting from any breach hereof, the prevailing party shall be entitled to
recover its or his costs and expenses, including reasonable attorneys’ fees,
incurred in the proceedings relating to the terms and conditions of this
Agreement.

18. Counterparts. This Agreement may be executed in any one or more
counterparts, each of which shall constitute an original, no other counterpart
needing to be produced, and all of which, when taken together, shall constitute
but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

EXECUTIVE:     COMPANY: /s/ Michael Klein     By:  

/s/ Scott Areglado

    Name:   Scott Areglado     Title:   Chief Financial Officer

 

LOGO [g870288g77g26.gif]